Citation Nr: 1136777	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  11-18 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lumbar spine disability, to include arthritis.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a cervical spine disability, to include osteoarthritis.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady. Esq.


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1951 to April 1955.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in Sioux Falls, South Dakota.

By way of background, the Veteran's original claims for service connection for back and neck conditions were denied by way of a July 1955 RO decision.  Subsequently, the Veteran filed several requests to reopen his claims, and the Veteran's claims were denied by way of RO decisions dated March 1959, July 1960 (back only), February 2003, and December 2003.  The Veteran appealed the December 2003 RO decision to the Board, and a March 2005 Board decision denied the Veteran's applications to reopen his claims.  The Veteran appealed the March 2005 Board decision to the Court of Appeals for Veterans Claims (Court), and a November 2006 joint motion for remand was filed by the parties requesting that the Court vacate and remand the Board decision, based on which a December 2006 Court order vacated the Board's March 2005 decision and remanded these matters to the Board for further review.  A June 2007 Board decision remanded the Veteran's claim for further development, and, subsequently, a June 2009 Board decision denied the Veteran's applications to reopen the Veteran's claims.  The Veteran filed another request to reopen his claim, which was denied by way of the December 2010 RO decision from which the current appeal arose.

Despite a determination reached by the RO in the Statement of the Case to reopen the claim, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); see also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.  With regard to the Veteran's applications to reopen his claims of entitlement to service connection for lumbar and cervical spine disabilities, as will be discussed below, the Board has determined that new and material evidence has not been received.
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  See 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  An unappealed June 2009 Board decision denied the Veteran's application to reopen his claim of service connection for a lumbar spine disability, to include arthritis.

2.  Evidence received since the June 2009 Board decision is cumulative and redundant, and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for a lumbar spine disability, to include arthritis.

3.  An unappealed June 2009 Board decision denied the Veteran's application to reopen his claim of service connection for a cervical spine disability, to include osteoarthritis.

4.  Evidence received since the June 2009 Board decision is cumulative and redundant, and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for a cervical spine disability, to include osteoarthritis.


CONCLUSIONS OF LAW

1.  The unappealed June 2009 Board decision denying the Veteran's application to reopen his claim of service connection for a lumbar spine disability, to include arthritis, is final.  38 U.S.C.A. § 7266 (West 2002); 38 C.F.R. § 20.1100(b) (2010).

2.  New and material evidence sufficient to reopen the Veteran's claim of service connection for a lumbar spine disability, to include arthritis, has not been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  The unappealed June 2009 Board decision denying the Veteran's application to reopen his claim of service connection for a cervical spine disability, to include osteoarthritis, is final.  38 U.S.C.A. § 7266 (West 2002); 38 C.F.R. § 20.1100(b) (2010).

4.  New and material evidence sufficient to reopen the Veteran's claim of service connection for a cervical spine disability, to include osteoarthritis, has not been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's requests to reopen his claims for service connection for a lumbar spine disability, to include arthritis, and a cervical spine disability, to include osteoarthritis, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.326(a) (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is generally required to "notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided . . . that is necessary to substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2010).  As part of that notice, VA must "indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary . . will attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board finds that a November 2010 VCAA letter dated fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b)(1) (2010).  The November 2010 notice letter informed the Veteran of what the evidence must show to establish entitlement to service connection, described the types of evidence that the Veteran should submit in support of his claim, and what types of evidence VA would obtain.

The November 2010 VCAA notice also described how VA assigns disability ratings and effective dates.  See Dingess, supra.  

The Board observes that in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that with regard to requests to reopen a previously denied claim for service connection, the VCAA requires that VA review the bases for the prior denial of record and issue a notice letter to a veteran that explains the meaning of both "new" and "material" evidence and that also describes the particular types of evidence necessary to substantiate any service connection elements that were found to be insufficiently shown at the time of the prior final VA denial.  Id.  In this regard, the November 2010 VCAA notice letter informed the Veteran that his claims for service connection for a lumbar spine disability and a cervical spine disability had been previously denied, the basis of the prior denials, that new and material evidence was needed to substantiate his claims, and the letter described what would constitute new and material evidence.

The Board does recognize that the November 2010 notice letter erroneously identified the last final denial as being the December 2003 rating decision from which the Veteran's last appeal arose, rather than the June 2009 Board decision that constituted the final decision of the Secretary with respect to that appeal.  However, the Board notes that the underlying information as to the basis of the last denial remained the same in both decisions, and that the RO corrected this mistake by identifying the correct last final decision in both the December 2010 rating decision and the June 2010 Statement of the Case.  For these reasons, the Board finds that the RO's error was harmless and that the notice provided in this case substantially satisfied the requirements of Kent.

The Board also concludes that VA's duty to assist has been satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Board notes that the RO has undertaken substantial development in the past to ensure that all available service treatment records have been obtained and associated with the claims file.  All relevant service treatment records, VA treatment records, and private treatment records that have been identified by the Veteran have either been associated with the claims file or shown to be unavailable.

With regard to both of the Veteran's applications to reopen his claims, the Board also notes that, until a claim is reopened, VA does not have a duty to provide a medical examination or obtain a medical opinion.  See 38 C.F.R. § 3.159(c)(1) (2010).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports a claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d) (2010).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in- service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

According to the Court, in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996). When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

New evidence means evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

The issue for resolution before the Board is whether new and material evidence has been received to reopen the Veteran's previously denied claims of entitlement to service connection for a lumbar spine disability, to include arthritis, and for a cervical spine disability, to include osteoarthritis.  After a review of the evidence of record, the Board finds that new and material evidence has not been received.

By way of background (in pertinent part), the Veteran's original claims for service connection for back and neck conditions were denied by way of a July 1955 RO decision.  The Veteran did not file a notice of disagreement, and the July 1955 RO decision became final.  See 38 C.F.R. §§ 20.302, 20.1103 (2010).  More recently, a June 2009 Board decision denied the Veteran's applications to reopen his claims on the basis that none of the new evidence submitted by the Veteran raised a reasonable possibility of substantiating the claim as none of that evidence tended to establish a link between a current cervical spine or lumbar spine condition and his service.  The Veteran did not file an appeal to the Court, and the June 2009 Board decision became final.  The Veteran filed applications to reopen his claims, and a December 2010 RO decision denied the Veteran's requests on the basis that the new evidence he submitted did not tend to establish a link between the Veteran's cervical spine or lumbar spine conditions and his service, which RO decision the Veteran appealed herein.

At the time of the June 2009 Board decision, the evidence of record included the Veteran's service treatment records, VA treatment records dated from October 1958 to May 1994, VA examination reports dated June 1955, April 1965 (relating to a non-service connected pension claim), and September 1968 (periodic examination), two letters from private physicians, Dr. G.B. dated July 1960 (including a mere transcription of a history by the Veteran) and Dr. W.B. dated February 1965 (no etiological opinion), several statements from friends dated April 1960, and one buddy statement from Rev. J.H. dated March 1965.  

With regard to the Veteran's back claim, the Veteran's service treatment records are silent as to any complaints or treatment for any back problems, although the Board acknowledges that in his March 1965 buddy statement, Rev. J.H. wrote that he served with the Veteran in Korea in 1954, that the Veteran lifted 50 gallon drums of fuel, and that he recalls the Veteran complaining of back trouble.  The Board also acknowledges that, post-service, the October 1958 VA treatment records reflect that the Veteran had a herniated lumbar disc and underwent fusion surgery.  With regard to the Veteran's cervical spine claim, a March 1953 service treatment record reflects that the veteran complained of neck pain.

Since the final June 2009 Board decision, new evidence associated with the claims file consists of VA treatment records dated from July 2010 to September 2010, which reflect complaints of neck and back pain, diagnosed neck and back pain, and a diagnosed history of the Veteran's lumbar spine fusion.  This evidence is cumulative, however, as such post-service complaints and diagnoses were already shown by evidence of record at the time of the June 2009 Board decision.  None of these records, however, tend to establish an etiological link between any currently diagnosed lumbar spine or cervical spine disability and the Veteran's service.

The Board acknowledges that a July 2010 VA treatment record includes a brief notation in the "past medical history" listing that the Veteran had chronic neck pain secondary to service.  The Board notes, however, that it is clear from a review of the actual text of the treatment records from this period that the VA clinician did not intend to opine as to whether the Veteran's cervical spine condition is related to service, but rather, the clinician merely transcribed in passing the Veteran's report that his neck pain was due to his service.  In fact, a September 2010 VA treatment record reflects that the Veteran's request for a letter (including an etiological opinion) in support of his claim was declined.  The Board notes that such a mere transcription of the Veteran's lay history by a VA clinician physician does not transform the notation into a medical opinion.  See LeShore v. Brown, 8 Vet. App. 406 (1995).

In this regard, the Board has also considered the Veteran's own lay assertions linking his claimed cervical and lumbar spine conditions to service, including his reports of lifting 50 gallon drums of fuel.  However, all of the Veteran's recent lay statements, including regarding in-service incurrence in Korea lifting drums, back and neck pain in service, and treatment in 1954 at the Ft. Lee Army Hospital, are redundant of statements previously considered by the Board in rendering its June 2009 decision, and, therefore, do not even constitute "new" evidence.

The Board has also considered a recently submitted August 2011 statement from the Veteran in which he asserts that he has experienced back and neck pain, and in which he references several treating physicians since service.  The Board notes, however, that such assertions are cumulative of statements previously made by the Veteran, see, e.g., Statement, December 2010, and, therefore, while this statement may be new, it does not constitute "material" evidence.  For the same reason, the Board finds that this newly submitted statement is not "pertinent," and, therefore, referral for consideration by the Agency of Original jurisdiction is not required.  See 38 C.F.R. § 20.1304(c) (2010).

Accordingly, the additional evidence and argument received since the June 2009 Board decision is not new and material, and the claims may not be reopened.  Until the Veteran meets his threshold burden of submitting new and material evidence sufficient to reopen his claims, the benefit of the doubt doctrine does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 476 (1993); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

New and material evidence sufficient to reopen a claim of entitlement to service connection for a lumbar spine disability, to include arthritis, has not been received, and, therefore, the claim is denied.

New and material evidence sufficient to reopen a claim of entitlement to service connection for a cervical spine disability, to include osteoarthritis, has not been received, and, therefore, the claim is denied.



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


